DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Claims 5-6 are currently amended while claims 4,17,and 21-117 have been previously canceled. By this amendment, claims 1-3,5-16, and 18-20 are still pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 06/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT 9,537,326; USPAT 8,833,323; and USPAT 6,121,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3,5-16, and 18-20 (renumbered 1-18).
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “…a plurality of submodules individually comprising: a first submodule terminal; a second submodule terminal; a plurality of rechargeable cells electrically coupled in 
As in claim 16: “…a plurality of submodules individually comprising: a first submodule terminal; a second submodule terminal; a plurality of rechargeable cells electrically coupled in parallel between the first and second module terminals…a control circuitry configured to control operation of the switching circuitry… wherein the submodules individually comprise: first and second submodule terminals; and switching circuitry configured to electrically couple one of the first and second battery terminals with one of the first and second submodule terminals of the individual submodule during the engaged mode of operation of the individual submodule and to electrically isolate the one of the first and second battery terminals from the one of the first and second submodule terminals of the individual submodule during the disengaged mode of operation of the individual submodule”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 9, 2021